 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    UNITED STATES OF AMERICA,                              Case No. 2:18-cr-00144-JAD-GWF
 8                                         Plaintiff,
             v.
 9                                                                      ORDER
      RANDELL BURGE,
10

11                                       Defendant.
12

13          This matter is before the Court on Defendant’s Motion to Seal Motion to Sever Trial
14   Based Upon New Evidence of Antagonistic Defenses (ECF No. 119), filed November 29, 2018.
15   To date, no opposition has been filed and the time for which has now expired. Upon review and
16   consideration and with good cause appearing therefor, the Court grants Defendant’s request.
17   Accordingly,
18          IT IS HEREBY ORDERED that Defendant’s Motion to Seal Motion to Sever Trial
19   Based Upon New Evidence of Antagonistic Defenses (ECF No. 119) is granted.
20          Dated this 17th day of December, 2018.
21

22
                                                            GEORGE FOLEY, JR.
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        1
